Title: The American Commissioners to William Hamilton and John Welch, 11 November 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Hamilton, William,Welch, John


Gentlemen
Passy Novr 11. 1778
We have received your Letters and wish it was in our Power to do more for officers in your Situation than We do, altho that amounts in the whole to a large Sum of Money. But as We have already lent you as much, as We have been able to lend to other officers of your Rank and in your Circumstances, we cannot, without a blameable Partiality lend you any more. We are, Gentlemen, your most obedient humble Servants.
Captain Hamilton and Lt Welch.
